Citation Nr: 1311082	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  07-27 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome.

2.  Entitlement to an initial compensable rating for endocarditis for the period beginning on July 1, 2006.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from June 2001 to June 2005.  The Veteran is in receipt of the Combat Action Ribbon, Bronze Star Medal with Combat "V," and the Purple Heart Medal as indicated by his DD214 and DD215, which amended his DD214.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that granted service connection and assigned an initial 10 percent disability rating for right knee patellofemoral pain syndrome.  In September 2011 and in August 2012, the Board remanded this matter for additional development.

The Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, the Board notes that in this case, the Veteran has already been granted entitlement to TDIU.  Thus, the issue is not before the Board. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board finds that a remand is warranted for due process considerations.  The Veteran's appeal was previously before the Board in August 2012 at which time it was remanded for additional development.

With regard to the claim for an initial disability rating in excess of 10 percent for right knee patellofemoral pain syndrome, the AMC processed the Board's August 2012 Remand instructions; however, when the AMC issued a Supplemental Statement of the Case (SSOC) in January 2013 after readjudicating the Veteran's claim, the AMC mailed the document to an old address of record.  Thus, the SSOC was returned to the AMC in February 2013 by the U.S. Postal Service as undeliverable, noting that the time to forward had expired and provided the Veteran's forwarding address.  The Board notes that the forwarding address is the same as was provided in a November 2011 letter in which the Veteran notified the RO of his change in address.  [The Board notes that VACOLS, its appeals database, has already been updated to show this subsequent address as the Veteran's current address of record.]  Significantly, however, the AMC failed to reissue the SSOC to the Veteran at his current address of record. 

Consequently, the Board finds that the Veteran has not received notice of the final adjudication of his claim by the AMC. A remand is therefore necessary for the AMC to reissue the January 2013 SSOC to the Veteran at his current address of record, as is listed in VACOLS.

With regard to the Veteran's claim for an initial compensable rating for endocarditis for the period beginning on July 1, 2006, this issue arises from the original grant of service connection in a September 2011 rating decision.  At that time, the AMC assigned an initial 100 percent disability rating for endocarditis, effective January 4, 2006, and a noncompensable rating, effective July 1, 2006.   In an October 2011 timely notice of disagreement (as date stamped by the RO in Chicago), the Veteran expressed his disagreement with the noncompensable rating assigned for endocarditis.  See 38 C.F.R. §§ 20.200, 20.201, 20.202 (2012).   However, no further action was taken by the RO with regard to this specific claim, and in fact, the Veteran's notice of disagreement was not associated with the claims file until it was forwarded to the Board in January 2013.  Consequently, the Board must remand this issue for the RO/AMC to issue a statement of the case and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following actions:

1.  Mail the January 2013 SSOC to the Veteran at his current address of record, as is listed in VACOLS. After waiting the appropriate time, the Veteran's claims file should be returned to the Board.

2.  With regard to the Veteran's claim for an initial compensable rating for endocarditis for the period beginning on July 1, 2006, issue an appropriate statement of the case (SOC). The Veteran should be notified that, if he wants to appeal that claim, he has to submit a substantive appeal within 60 days of the SOC.  If, and only if, the Veteran completes his appeal by filing a timely substantive appeal on this issue should this claim be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


